Case 5:16-cv-00600-JGB-SP Document 379 Filed 02/17/21 Page 1 of 2 Page ID #:6995




   1
   2
   3
   4                        UNITED STATES DISTRICT COURT

   5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

   6
        WB MUSIC CORP. et al.,                              Case No. EDCV 5:16-CV-00600-
   7                                                                  JGB (SPx)
                                              Plaintiffs,
   8
   9                 v.
                                                               ORDER REGARDING
                                                            IMPOSITION OF FINE UPON
 10     ROYCE INTERNATIONAL                                  FINDING OF CONTEMPT
        BROADCASTING CORP, et al.,                          AND NONCOMPLIANCE ON
 11                                                           DEFENDANT ED STOLZ
 12                                         Defendants.

 13
 14          On January 28, 2021, this Court ordered Defendant Ed Stolz (“Stolz”) to
 15    comply with its orders in full or to surrender himself to the custody of the U.S.
 16    Marshals by February 2, 2021. (“Contempt Order,” Dkt. No. 363.) Stolz did not
 17    surrender. On February 2, 2021, this court issued a warrant for Stolz’s arrest.
 18    (Dkt. No. 368.) Stolz is now a fugitive from justice.
 19          Stolz continues to fail to comply with this Court’s Orders. Specifically, he
 20    has failed to sign operational control of the bank accounts belonging to the radio
 21    stations at issue over to the Receiver and to provide the Receiver with all financial
 22    paperwork necessary for the Receiver to run the stations, including identifying
 23    information regarding past accountants and copies of the stations’ 2019 federal and
 24    state tax returns. (“Receiver’s Opposition,” Dkt. No. 373.)
 25
             This Court has the power to enforce its orders by fine, imprisonment, or
 26
       both. 18 U.S.C. § 401. That power includes the power to set and enforce deadlines
 27
       with financial penalties for noncompliance. See, e.g., F.T.C. v. Verity Int'l, Ltd.,
 28
       140 F. Supp. 2d 313, 318–19 (S.D.N.Y. 2001) (enforcing deadline against
Case 5:16-cv-00600-JGB-SP Document 379 Filed 02/17/21 Page 2 of 2 Page ID #:6996




   1   contemnor with escalating fees). The Court therefore fines Stolz $10,000 for each
   2   day he does not surrender, beginning from the date this order issues.
   3
   4
   5    Dated: February 17, 2021
   6
                                                THE HONORABLE JESUS G. BERNAL
   7
                                                United States District Judge
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
